JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the petition for a writ of mandamus, construed as a brief, filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 21, 2011 be affirmed. The court correctly held that the Attorney General has discretion in deciding whether to investigate ap*770pellant’s claims. See, e.g., Shoshone Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81 (D.C.Cir.1995).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.